Citation Nr: 1537989	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-31 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for bilateral hearing loss disability. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2007 and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

When this case was before the Board in February 2011, it was decided in part and remanded for further development.  It is now before the Board for further appellate action.

During the pendency of this appeal, entitlement to service connection for tinnitus was granted.  Therefore this issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 decision, the RO denied the Veteran's claim for vision loss, to include as secondary to diabetes and hypertension because no new and material evidence had been submitted.  The Veteran again filed a claim for service connection for loss of right eye in April 2015.  The Board finds that this claim can reasonably be construed as a notice of disagreement because it was filed within one year of the October 2014 decision and specifically refers to loss of right eye.  As no statement of the case has been issues for this issue, it is remanded for a statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Pursuant to the Board's February 2011 remand, the AMC obtained VA treatment records that range from November 2004 to March 2012, but the AMC limited its search of the VA treatment records to certain diseases, none of which are on appeal.  Therefore, it is not clear from the record whether all of the treatment records for the Veteran have been obtained and associated with the claims file.  The case must be remanded so that the AMC or RO can obtain all VA treatment records since December 2009 and associate them with the claims file.  The issues before the Board cannot be adjudicated before these treatment records are associated with the claims file.

The Veteran received a psychiatric VA examination in June 2012.  The examiner noted that he had been treated four years earlier for depression.  The examiner noted that the Veteran reported that he has never been depressed for more than a couple of days, and the examiner concluded that a diagnosis of depression as not warranted.  In a June 2012 addendum, Dr. W. found that the Veteran had a diagnosis of depression a few years ago in Oklahoma which appeared to be situational.  It was treated and resolved in group therapy.  In the February 2011remand, the Board stipulated that a VA examiner provide an opinion as to whether it is as least as likely as not that any acquired psychiatric disorder was caused or aggravated, i.e. increased in severity, by a service-connected disability.  Although he currently has no diagnosis of a psychiatric disorder, the VA treatment records show a diagnosis of depression in April 2009.  It appears that the Veteran first filed his claim for a psychiatric disorder in March 2009.  Therefore, the Veteran has a diagnosis during the period on appeal, and an addendum opinion is needed as whether it is related to service or aggravated by his service-connected disabilities.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain ALL VA treatment records since December 2009 for the Veteran from the VAMC in Columbia, South Caroline, Oklahoma City, Oklahoma, and Muskogee, Oklahoma and any other location deemed appropriate.

2.  After item #1 has been completed, return the claims file to the provider who provided the June 2012 opinion, Dr. W., if available, for an addendum addressing the Veteran's claimed psychiatric disorder.  Dr. W. should be requested to review the file, including all newly received VA treatment records, the June 2012 opinion and June 2012 examination report.  Upon completion of that review, the Dr. W. should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any psychiatric disorder diagnosed since March 2009, including the depression that was diagnosed in April 2009 is directly related to the Veteran's military service.

Is it at least as likely as not that any acquired psychiatric disorder diagnosed since March 2009, including depression that was diagnosed in April 2009 was caused or aggravated by, i.e., permanently worsened, by a service-connected disability.   

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If Dr. W. is not available, another competent professional may provide the opinion after reviewing the record.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

6.  Then, issue a SOC as to the claim of whether new and material evidence has been received to reopen a claim for loss of right eye.  This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




